Exhibit 10.1

 

EXECUTION COPY

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of
the 1st day of March, 2016 (the “Commencement Date”), by and between SUNSHINE
HEART, INC., a Delaware corporation (the “Company”) and JOHN L. ERB (the
“Executive”).

 

BACKGROUND

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to employ the Executive. 
This Agreement shall represent the entire understanding and agreement between
the parties with respect to the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:

 

TERMS AND CONDITIONS

 

1.                                      EMPLOYMENT PERIOD.  The Company hereby
agrees to continue the Executive in its employ, and the Executive hereby agrees
to remain in the employ of the Company subject to the terms and conditions of
this Agreement, for the Employment Period.  The “Employment Period” shall mean
the period commencing on the Commencement Date and ending on the twelve (12)
month anniversary of the Commencement Date, unless previously terminated in
accordance with Section 3; provided, however, that commencing on the date one
year after the Commencement Date, and on each annual anniversary of such date
(such date and each annual anniversary thereof shall be hereinafter referred to
as the “Renewal Date”), unless previously terminated in accordance with
Section 3, the Employment Period shall be automatically extended so as to
terminate twelve (12) months from such Renewal Date, unless at least ninety (90)
days prior to the Renewal Date the Company shall give notice to the Executive
that the Employment Period shall not be so extended.

 

2.                                      TERMS OF EMPLOYMENT.

 

(a)                                 Position and Duties.

 

(i)                                    During the Employment Period, the
Executive shall serve as the Chief Executive Officer (CEO) and President of the
Company, and in such other position or positions with the Company and its
subsidiaries as are consistent with the Executive’s positions as CEO and
President of the Company, and shall have such duties and responsibilities as are
assigned to the Executive by the Board.  The Executive shall also continue to
serve as a member of the Board for so long as he continues to serve as CEO. At
such time as the Executive’s service as CEO terminates, he agrees to immediately
resign as a member of the Board. The Company may require that the Executive
travel interstate or overseas.

 

(ii)                                During the Employment Period, and excluding
any periods of paid

 

1

--------------------------------------------------------------------------------


 

time off and leave to which the Executive is entitled, the Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company, to discharge the responsibilities assigned
to the Executive hereunder, and to use the Executive’s reasonable best efforts
to perform faithfully and efficiently such responsibilities.  During the
Employment Period it shall not be a violation of this Agreement for the
Executive to (A) be employed by the Company or any of its subsidiaries or
affiliates, (B) serve on corporate, civic or charitable boards or committees,
(C) deliver lectures, fulfill speaking engagements or teach at educational
institutions, (D) serve as a non-executive outside director on the boards of
directors and any board committees (or board of managers, as the case may be) of
NuAx, Inc., Osprey Medical, Inc. and Vascular Solutions, Inc. or any future
non-executive outside director positions that are pre-approved by the Board and
(E) manage personal investments, in each case so long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company in accordance with this Agreement.

 

(b)                                 Compensation.

 

(i)                                    Base Salary.  During the Employment
Period, the Executive shall receive an annual base salary (the “Annual Base
Salary”) at least equal to Four Hundred Thousand Dollars ($400,000.00), which
shall be paid in accordance with the Company’s normal payroll practices for
senior executive officers of the Company as in effect from time to time.  During
the Employment Period, the Annual Base Salary shall be reviewed at least
annually.  Any increase in the Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement.  The Annual
Base Salary shall not be reduced after any such increase (unless otherwise
agreed to by the Executive) and the term “Annual Base Salary” as utilized in
this Agreement shall refer to the Annual Base Salary as so increased or
adjusted.

 

(ii)                                Initial Equity Awards.  On or about March 8,
2016, the Executive shall be granted the following equity awards (the “Initial
Equity Awards”), subject in each case to the terms and conditions of the
Company’s Second Amended and Restated 2011 Equity Incentive Plan, as amended
from time to time (or its successor) (the “Plan”) and the applicable form of
award agreement, execution of which shall be a condition to the award:

 

(A)                               Stock Option. The Executive shall be granted
an option (the “Initial Option”) for 534,000 shares of the Company common stock.
The Initial Option shall have a per share exercise price equal to the market
closing price of a share of Company common stock on the grant date and the
vesting terms set forth in the award agreement for the Initial Option.

 

(B)                               Initial Restricted Stock Units. The Executive
shall be granted an award of restricted stock units (the “Initial RSU
Award”) for 356,000 shares of Company common stock and the vesting terms set
forth in the award agreement for the Initial RSU Award.

 

(iii)                            Subsequent Equity Awards. In addition to the
Initial Equity Awards, the Executive shall be eligible to be granted additional
equity awards by the Compensation Committee of the Board on an annual basis (the
“Subsequent Equity Awards”), commencing with the first grant of annual equity
awards to executive officers of the Company

 

2

--------------------------------------------------------------------------------


 

generally.  The Compensation Committee shall generally determine the size of
Subsequent Equity Awards taking into account the Executive’s performance and
commensurate with grants made to chief executive officers of companies in the
Company’s compensation peer group.

 

(iv)                             Annual Bonus.  In addition to the Annual Base
Salary, for each fiscal year ending during the Employment Period, the Executive
shall be eligible for an annual performance bonus (the “Annual Bonus”). The
Executive’s annual cash bonus shall be up to fifty percent (50%) of the
Executive’s Annual Base Salary for such fiscal year, and will be based upon
achievement of certain performance goals (the “Performance Goals”) to be
established by the Board.  Achievement of the Performance Goals for each fiscal
year during the Employment Period will be determined in good faith by the Board
in its sole discretion within thirty (30) days after the end of the fiscal
year.  Each such Annual Bonus awarded to the Executive shall be paid sometime
during the first two months of the fiscal year next following the fiscal year
for which the Annual Bonus is awarded, unless the Executive shall elect, in
compliance with Treasury Regulation 1.409A-2(a), to defer the receipt of such
Annual Bonus.

 

(v)                                 Welfare Benefit Plans.  During the
Employment Period, the Executive and/or the Executive’s family, as the case may
be, shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided by the Company
and its affiliated companies (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) to the extent available
generally or to other senior executive officers of the Company.

 

(vi)                             Expenses.  During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by the Executive in accordance with the plans, practices,
policies and programs of the Company.

 

(vii)                         PTO & Holidays.  The Executive will be entitled to
twenty-two (22) days paid time off (PTO), to accrue and to be used in accordance
with the Company’s policies and practices in effect from time to time, as well
as all recognized Company holidays.

 

(c)                                  Recoupment of Unearned Incentive
Compensation.  If (i) the Board, or an appropriate committee thereof, determines
that the Executive engaged in any fraud, negligence or intentional misconduct
that caused or significantly contributed to the Company having to restate all or
a portion of its financial statements or (ii) the Company is required to require
reimbursement by applicable laws or regulations, the Board or committee may
require reimbursement of any bonus or incentive compensation paid to the
Executive if and to the extent that (a) the amount of incentive compensation was
calculated based upon the achievement of certain financial results that were
subsequently reduced due to a restatement and (b) the amount of the bonus or
incentive compensation that would have been awarded to the Executive had the
financial results been properly reported would have been lower than the amount
actually awarded.

 

3

--------------------------------------------------------------------------------


 

3.                                      TERMINATION OF EMPLOYMENT.

 

(a)                                 Early Termination of the Employment Period. 
Notwithstanding Section 1, the Employment Period shall end upon the earliest to
occur of (i) the Executive’s death, (ii) a Termination due to Disability,
(iii) a Termination for Cause, (iv) the Termination Date specified in connection
with any exercise by the Company of its Termination Right or (v) a Termination
for Good Reason.  If the Employment Period terminates as of a date specified
under this Section 3, the Executive agrees that, upon written request from the
Company, the Executive shall resign from any and all positions the Executive
holds with the Company and any of its subsidiaries and affiliates, effective
immediately following receipt of such request from the Company (or at such later
date as the Company may specify).  This Agreement may be terminated by the
Executive at any time upon forty-five (45) days prior written notice to the
Company or upon such shorter period as may be agreed upon between the Executive
and the Board.

 

(b)                                 Benefits Payable Under Termination.

 

(i)                                    In the event of the Executive’s death
during the Employment Period or a Termination due to Disability, the Executive
or the Executive’s beneficiaries or legal representatives shall be provided the
Unconditional Entitlements, including, but not limited to, any such
Unconditional Entitlements that are or become payable under any Company plan,
policy, practice or program or any contract or agreement with the Company by
reason of the Executive’s death or Termination due to Disability.

 

(ii)                                In the event of the Executive’s Termination
for Cause or the termination of the Executive’s employment as a result of the
Executive’s resignation without Good Reason pursuant to Section 3(a), the
Executive shall be provided the Unconditional Entitlements.

 

(iii)                            In the event of a Termination for Good Reason
or the exercise by the Company of its Termination Rights, the Executive shall be
provided the Unconditional Entitlements and, subject to Executive signing and
delivering to the Company and not revoking a general release of claims in favor
of the Company and certain related parties in substantially the form of
EXHIBIT A attached hetero (the “Release”), the Company shall provide the
Executive the Conditional Benefits.  Any and all amounts payable and benefits or
additional rights provided to the Executive upon a termination of his employment
pursuant to Section 3(b) (other than the Unconditional Entitlements) shall only
be payable or provided if the Executive signs and delivers the Release within
the consideration period identified in the Release and the Executive does not
revoke the Release within the revocation period identified in the Release.  In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, nor shall the amount of any payment
hereunder be reduced by any compensation earned by the Executive as a result of
employment by a subsequent employer.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Unconditional Entitlements.  For purposes
of this Agreement, the “Unconditional Entitlements” to which the Executive may
become entitled under Section 3(b) are as follows:

 

(i)                                    Earned Amounts.  The Earned Compensation
shall be paid within thirty (30) days following the termination of the
Executive’s employment hereunder, or if any part thereof constitutes the Annual
Bonus payable for services rendered for the previous fiscal year, such part
shall be paid at the same time the Executive would have otherwise been paid such
Annual Bonus in accordance with Section 3(b) but for such termination of
employment.

 

(ii)                                Benefits.  All benefits payable to the
Executive under any employee benefit plans (including, without limitation any
pension plans or 401(k) plans) of the Company or any of its affiliates
applicable to the Executive at the time of termination of the Executive’s
employment with the Company and all amounts and benefits (other than the
Conditional Benefits) which are vested or which the Executive is otherwise
entitled to receive under the terms of or in accordance with any plan, policy,
practice or program of, or any contract or agreement with, the Company, at or
subsequent to the date of the Executive’s termination without regard to the
performance by the Executive of further services or the resolution of a
contingency, shall be paid or provided in accordance with and subject to the
terms and provisions of such plans, it being understood that all such benefits
shall be determined on the basis of the actual date of termination of the
Executive’s employment with the Company.

 

(iii)                            Indemnities.  Any right which the Executive may
have to claim a defense and/or indemnity for liabilities to or claims asserted
by third parties in connection with the Executive’s activities as an officer,
director or employee of the Company shall be unaffected by the Executive’s
termination of employment and shall remain in effect in accordance with its
terms.

 

(iv)                             Business Expenses.  The Executive shall be
entitled to reimbursement, in accordance with the Company’s policies regarding
expense reimbursement as in effect from time to time, for all business expenses
incurred by the Executive prior to the termination of the Executive’s
employment.

 

(v)                                 Stock Options/Equity Awards.  Except to the
extent additional rights are provided upon the Executive’s qualifying to receive
the Conditional Benefits, the Executive’s rights with respect to any stock
options and/or other equity awards granted to the Executive by the Company shall
be governed by the terms and provisions of the Original Award Documents.

 

(d)                                 Conditional Benefits.  For purposes of this
Agreement, the “Conditional Benefits” to which the Executive may become entitled
are as follows:

 

(i)                                    Severance Amount.  The Company shall pay
the Executive a lump sum amount equal to the Severance Amount.  The Severance
Amount shall be paid on the Company’s first regular payroll date that is more
than 60 days after the Termination Date (or upon the Executive’s death, if
earlier).

 

5

--------------------------------------------------------------------------------


 

(ii)                                Medical Coverage.  If the Executive is
eligible for and properly elects to continue the Executive’s and the Executive’s
dependents’ group health, medical, dental, or vision coverage, as in place
immediately prior to the Termination Date, the Company shall pay for (x) the
portion of the premium costs for such coverage that the Company would pay if the
Executive remained employed by the Company and (y) if permitted by law, the
Company’s contributions to a health savings account for Executive, each at the
same level of coverage/contribution that was in effect as of the Termination
Date, for a period of twelve (12) months following such termination, provided
that such benefits continuation will cease if and to the extent the Executive
becomes eligible for similar benefits by reason of new employment or the
Executive otherwise is no longer eligible for continuation coverage pursuant to
applicable laws or plans.  In the event Executive becomes eligible for health
benefits by reason of new employment, the Company’s contributions to the health
savings account shall also cease.

 

(iii)                            Stock Options/Equity Awards.  Notwithstanding
any of the provisions of the Original Award Documents, all of the Executive’s
stock options and/or other equity compensation awards shall vest and remain
exercisable in accordance with the applicable Original Award Documents as if
Executive remained an employee of the Company for a period of one year
immediately after the Termination Date.  Except as otherwise expressly provided
herein, all stock options and/or other equity awards shall continue to be
subject to the Original Award Documents.

 

(iv)                             Pro-Rated Current Year Bonus.  The Company
shall pay Executive a pro rata annual bonus for the year in which the
Termination Date occurs, determined on the basis of an assumed full-year target
bonus and the number of days in the applicable fiscal year occurring on or
before the Termination Date.  Such pro-rata current year bonus shall be paid no
later than the later of (i) two and a half months after the end of the
Executive’s tax year in which the Termination Date occurs and (ii) two and a
half months after the end of the Company’s tax year in which the Termination
Date occurs.

 

(v)                                 Additional Distribution Rules. 
Notwithstanding any other payment date or schedule provided in this Agreement to
the contrary, if the Executive is deemed on the Termination Date to be a
“specified employee” within the meaning of that term under Section 409A of the
Code and the regulations thereunder (“Section 409A”), then each of the following
shall apply:

 

(A)                               With regard to any payment that is considered
“nonqualified deferred compensation” under Section 409A payable on account of
and within six months after a “separation from service” (within the meaning of
Section 409A and as provided in Section 3(g) of this Agreement), such payment
shall instead be made on the date which is the earlier of (A) the expiration of
the six (6) month period measured from the date of the Executive’s “separation
from service,” and (B) the date of the Executive’s death (the “Delay Period”) to
the extent required under Section 409A.  Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 3(d) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid to the

 

6

--------------------------------------------------------------------------------


 

Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein; and

 

(B)                               To the extent that benefits to be provided
during the Delay Period are considered “nonqualified deferred compensation”
under Section 409A provided on account of a “separation from service,” the
Executive shall pay the cost of such benefits during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid or reimbursed by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to the
Executive, for the Company’s share of the cost of such benefits upon expiration
of the Delay Period, and any remaining benefits shall be paid, reimbursed or
provided by the Company in accordance with the procedures specified herein.

 

The foregoing provisions of this Section 3(d) shall not apply to any payments or
benefits that are excluded from the definition of “nonqualified deferred
compensation” under Section 409A, including, without limitation, payments
excluded from the definition of “nonqualified deferred compensation” on account
of being separation pay due to an involuntary separation from service under
Treasury Regulation 1.409A-1(b)(9)(iii).

 

(e)                                  Definitions.  For purposes of this
Agreement, the following terms shall have the meanings ascribed to them below:

 

(i)                                    “Affiliate” means any corporation,
partnership, limited liability company, trust or other entity which directly, or
indirectly through one or more intermediaries, controls, is under common control
with, or is controlled by, the Company, or any other entity determined to be an
affiliate by regulatory agencies.

 

(ii)                                “Code” means the Internal Revenue Code of
1986, as amended.

 

(iii)                            “Earned Compensation” means the sum of (a) any
Annual Base Salary earned, but unpaid, for services rendered to the Company on
or prior to the date on which the Employment Period ends pursuant to
Section 3(a) (but excluding any Annual Base Salary and interest accrued thereon
payment of which has been deferred) and (b) if the Executive’s employment
terminates due to the Executive’s death or in a Termination due to Disability or
a Termination for Good Reason or due to the Company’s exercise of its
Termination Right, in any case, after the end of a fiscal year, but before the
Annual Bonus payable for services rendered in that fiscal year has been paid,
the Annual Bonus that would have been payable to the Executive for such
completed fiscal year in accordance with Section 3(b).

 

(iv)                             “Original Award Documents” means, with respect
to any stock option or other equity award, the terms and provisions of the award
agreement related to and the plan governing, such stock option or other equity
award, each as in effect on the Executive’s termination date.

 

(v)                                 “Severance Amount” means an amount equal to
one times the Executive’s Annual Base Salary as of the Termination Date.

 

7

--------------------------------------------------------------------------------


 

(vi)                             “Termination for Cause” means a termination of
the Executive’s employment by the Company due to (A) an act or acts of
dishonesty undertaken by the Executive and intended to result in substantial
gain or personal enrichment of the Executive at the expense of the Company,
(B) unlawful conduct or gross misconduct that is willful and deliberate on the
Executive’s part and that, in either event, is materially injurious to the
Company, (C) the conviction of the Executive of, or his entry of a no contest or
nolo contendre plea to, a felony, (D) willful and deliberate breach by the
Executive of his fiduciary obligations as an officer or director of the Company,
(E) a persistent failure by the Executive to perform the duties and
responsibilities of his employment hereunder, which failure is willful and
deliberate on the Executive’s part and is not remedied by him within 30 days
after the Executive’s receipt of written notice from the Company of such
failure, or (F) material breach of any terms and conditions of this Agreement by
Executive, which breach has not been cured by the Executive within ten days
after written notice thereof to Executive from the Company.  For the purposes of
this Section 3(e)(vi), no act or failure to act on the Executive’s part shall be
considered “dishonest,” “willful” or “deliberate” unless done or omitted to be
done by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.

 

(vii)                         “Termination Date” means the earlier to occur of
(i) the date the Company specifies in writing to the Executive in connection
with the exercise of its Termination Right or (ii) the date the Executive
specifies in writing to the Company in connection with any notice to effect a
Termination for Good Reason.

 

(viii)                     “Termination due to Disability” means a termination
of the Executive’s employment by the Company because the Executive has been
incapable, after reasonable accommodation, of substantially fulfilling the
positions, duties, responsibilities and obligations set forth in this Agreement
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease for a period of (i) six (6) consecutive months or (ii) an
aggregate of nine (9) months (whether or not consecutive) in any twelve (12)
month period.  Any question as to the existence, extent or potentiality of the
Executive’s disability shall be determined by a qualified physician selected by
the Company with the consent of the Executive, which consent shall not be
unreasonably withheld.  The Executive or the Executive’s legal representatives
or any adult member of the Executive’s immediate family shall have the right to
present to such physician such information and arguments as to the Executive’s
disability as he, she or they deem appropriate, including the opinion of the
Executive’s personal physician.

 

(ix)                             “Termination for Good Reason” means a
termination of the Executive’s employment by the Executive within thirty (30)
days of the Company’s failure to cure, in accordance with the procedures set
forth below, any of the following events without the Executive’s consent: (i) a
reduction in any of the Executive’s compensation rights hereunder (that is, the
Annual Base Salary or target Annual Bonus opportunity specified in
Section 2(b)(iv)); (ii) the removal of the Executive by the Company from the
position of CEO and President; (iii) a material reduction in the Executive’s
duties and responsibilities as in effect

 

8

--------------------------------------------------------------------------------


 

immediately prior to such reduction; (iv) the relocation of the Executive’s
principal office to a location that is more than 50 miles outside of Eden
Prairie, Minnesota; (v) a material breach of any material provision of this
Agreement by the Company or (vi) if the Company (1) fails to pay its debts
generally as they become due, (2) files a petition for relief under any chapter
of Title 11 of the United States Code or a petition to take advantage of any
insolvency under the laws of the United States of America or any state thereof,
(3) makes an assignment for the benefit of its creditors, (4) consents to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, (5) suffers the entry of an order for relief under any chapter of
Title 11 of the United Sates Code, or (6) files a petition or answer seeking
reorganization under the Federal Bankruptcy Laws or any other applicable law or
statute of the United States of America or any state thereof.  Notwithstanding
the foregoing, a termination shall not be treated as a Termination for Good
Reason (A) if the Executive shall have consented in writing to the occurrence of
the event giving rise to the claim of Termination for Good Reason, or (B) unless
the Executive shall have delivered a written notice to the Board within
forty-five (45) days of the Executive’s having actual knowledge of the
occurrence of one of such events stating that the Executive intends to terminate
the Executive’s employment for Good Reason and specifying the factual basis for
such termination, and such event, if capable of being cured, shall not have been
cured within twenty-one (21) days of the receipt of such notice.

 

(x)                                 “Termination Right” means the right of the
Company, in its sole, absolute and unfettered discretion, to terminate the
Executive’s employment under this Agreement for any reason or no reason
whatsoever.  For the avoidance of doubt, any Termination for Cause effected by
the Company shall not constitute the exercise of its Termination Right.

 

(f)                                   Conflict with Plans.  As permitted under
the terms of the Company’s applicable stock option and equity award plans, the
Company and the Executive agree that the definitions of Termination for Cause or
Termination for Good Reason set forth in this Section 3 shall apply in place of
any similar definition or comparable concept applicable under such plans (or any
similar definition in any successor plan).

 

(g)                                 Section 409A.  It is intended that payments
and benefits under this Agreement either be excluded from or comply with the
requirements of Section 409A and the guidance issued thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted consistent with such intent.  In the event that any provision of
this Agreement is subject to but fails to comply with Section 409A, the Company
may revise the terms of the provision to correct such noncompliance to the
extent permitted under any guidance, procedure or other method promulgated by
the Internal Revenue Service now or in the future or otherwise available that
provides for such correction as a means to avoid or mitigate any taxes, interest
or penalties that would otherwise be incurred by the Executive on account of
such noncompliance.  Provided, however, that in no event whatsoever shall the
Company be liable for any additional tax, interest or penalty imposed upon or
other detriment suffered by the Executive under Section 409A or damages for
failing to comply with Section 409A.  Solely for purposes of determining the
time and form of payments due the Executive under this Agreement (including any
payments due under Sections 3(b) or 5) or otherwise in connection with the
Executive’s termination of employment with the Company, the Executive shall not
be deemed to have incurred a

 

9

--------------------------------------------------------------------------------


 

termination of employment unless and until the Executive shall incur a
“separation from service” within the meaning of Section 409A.  The determination
of whether and when a separation from service has occurred shall be made in
accordance with this subparagraph and in a manner consistent with Treasury
Regulation Section 1.409A-1(h).  All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.  For purposes of
Section 409A, the Executive’s right to any installment payment under this
Agreement shall be treated as a right to receive a series of separate and
distinct payments.  Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

 

4.                                      EXECUTIVE REMEDY. The Executive shall be
under no obligation to seek other employment or other engagement of the
Executive’s services.  The Executive acknowledges and agrees that the payment
and rights provided under Section 3 are fair and reasonable, and are the
Executive’s sole and exclusive remedy, in lieu of all other remedies at law or
in equity, for termination of the Executive’s employment by the Company upon
exercise of its Termination Right pursuant to this Agreement or upon a
Termination for Good Reason.

 

5.                                      CHANGE OF CONTROL.  Upon and following a
Change of Control of the Company, as defined in the Change of Control Agreement
between the Executive and the Company dated the date hereof, and any amendments
thereto or any subsequent change of control agreement between the Executive and
the Company (the “Change of Control Agreement”), the rights and obligations of
the Executive and the Company will no longer be governed by this Agreement, but
will be as provided in the Change of Control Agreement (including any rights or
obligations in this Agreement that are specifically incorporated by reference
therein).  Upon the occurrence of a Change of Control, the term of this
Agreement will end, and the provisions of this Agreement will be null and void,
and of no further force and effect, except that compensation and benefit
obligations accrued by the Company with respect to the Executive prior to the
Change of Control and during the term of this Agreement will remain valid and
enforceable, and the rights of Executive to indemnification shall remain in
effect.

 

6.                                      CONFIDENTIALITY; NON-COMPETITION AND
NON-SOLICITATION.

 

(a)                                 Certain Definitions.  For purposes of this
Agreement, the following terms will have the following meanings:

 

(i)                                    “Confidential Information” means any
information, knowledge or

 

10

--------------------------------------------------------------------------------


 

data of any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media)
relating to the past, current or prospective business or operations of the
Company and its subsidiaries, that at the time or times concerned is not
generally known to persons engaged in businesses similar to those conducted or
contemplated by the Company and its subsidiaries (other than information known
by such persons through a violation of an obligation of confidentiality to the
Company), whether produced by the Company and its subsidiaries or any of their
consultants, agents or independent contractors or by the Executive, and whether
or not marked confidential, including without limitation information relating to
the Company’s or its subsidiaries’ products and services, business plans,
business acquisitions, processes, product or service research and development
ideas, methods or techniques, training methods and materials, and other
operational methods or techniques, quality assurance procedures or standards,
operating procedures, files, plans, specifications, proposals, drawings, charts,
graphs, support data, trade secrets, supplier lists, supplier information,
purchasing methods or practices, distribution and selling activities,
consultants’ reports, marketing and engineering or other technical studies,
maintenance records, employment or personnel data, marketing data, strategies or
techniques, financial reports, budgets, projections, cost analyses, price lists,
formulae and analyses, employee lists, customer records, customer lists,
customer source lists, proprietary computer software, and internal notes and
memoranda relating to any of the foregoing.

 

(ii)                                “Competitive Business” means any business or
activity which is involved in the research, development, sale, distribution
and/or marketing of counter-pulsation technology for the treatment of Class III
heart failure.

 

(b)                                 Nondisclosure of Confidential Information. 
The Executive will hold in a fiduciary capacity for the benefit of the Company
all Confidential Information obtained by the Executive during the Executive’s
employment (whether prior to or after the Commencement Date) and will use such
Confidential Information solely within the scope of his employment with and for
the exclusive benefit of the Company.  For a period of five (5) years after the
Termination Date, the Executive agrees (a) not to communicate, divulge or make
available to any person or entity (other than the Company) any such Confidential
Information, except upon the prior written authorization of the Company or as
may be required by law or legal process, and (b) to deliver promptly to the
Company any Confidential Information in his possession, including any duplicates
thereof and any notes or other records the Executive has prepared with respect
thereto.  In the event that the provisions of any applicable law or the order of
any court would require the Executive to disclose or otherwise make available
any Confidential Information, the Executive will give the Company prompt prior
written notice of such required disclosure and an opportunity to contest the
requirement of such disclosure or apply for a protective order with respect to
such Confidential Information by appropriate proceedings.

 

(c)                                  Limited Covenant Not to Compete.  During
the Employment Period and for a period of twelve (12) consecutive months
immediately following the termination of the Executive’s employment for any
reason, whether such termination is at the initiative of the Executive or the
Company, the Executive agrees that, with respect to each jurisdiction, or
specified portions thereof, in which the Executive regularly (a) makes contact
with customers of the Company or any of its subsidiaries, (b) conducts the
business of the Company or any of its

 

11

--------------------------------------------------------------------------------


 

subsidiaries, or (c) supervises the activities of other employees of the Company
or any of its subsidiaries, and in which the Company or any of its subsidiaries
engages in Competitive Business as of the Termination Date (collectively, the
“Subject Areas”), the Executive will restrict his activities within the Subject
Areas as follows:

 

(i)                                    The Executive will not, directly or
indirectly, for himself or others, own, manage, operate, control, be employed in
an executive, managerial or supervisory capacity by, consult with, assist or
otherwise engage or participate in or allow his skill, knowledge, experience or
reputation to be used in connection with, the ownership, management, operation
or control of, any company or other business enterprise engaged in the
Competitive Business within any of the Subject Areas; provided, however, that
nothing contained herein will prohibit the Executive from making passive
investments as long as the Executive does not beneficially own more than 2% of
the equity interests of a business enterprise engaged in the Competitive
Business within any of the Subject Areas.  For purposes of this paragraph,
“beneficially own” will have the same meaning ascribed to that term in
Rule 13d-3 under the Exchange Act;

 

(ii)                                The Executive will not call upon any
customer of the Company or its subsidiaries for the purpose of soliciting,
diverting or enticing away the business of such person or entity, or otherwise
disrupting any previously established relationship existing between such person
or entity and the Company or its subsidiaries;

 

(iii)                            The Executive will not solicit, induce,
influence or attempt to influence any supplier, lessor, lessee, licensor,
partner, joint venturer, potential acquiree or any other person who has a
business relationship with the Company or its subsidiaries, or who on the
Termination Date is engaged in discussions or negotiations to enter into a
business relationship with the Company or its subsidiaries, to discontinue or
reduce or limit the extent of such relationship with the Company or its
subsidiaries; and

 

(iv)                             Without the consent of the Company, the
Executive will not make contact with any of the employees of the Company or its
subsidiaries with whom he had contact during the course of his employment with
the Company for the purpose of soliciting such employee for hire, whether as an
employee or independent contractor, or otherwise disrupting such employee’s
relationship with the Company or its subsidiaries.

 

(d)                                 Company Property.  Promptly following the
Executive’s termination of employment, the Executive shall return to the Company
all property of the Company, and all copies thereof in the Executive’s
possession or under the Executive’s control, except that the Executive may
retain the Executive’s personal notes, diaries, rolodexes, mobile devices,
calendars and correspondence of a personal nature.

 

(e)                                  Equitable Remedies.  The Executive
acknowledges that the Company would be irreparably injured by a violation of
Section 6 and the Executive agrees that the Company, in addition to any other
remedies available to it for such breach or threatened breach, on meeting the
standards required by law, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining the
Executive from any actual or threatened breach of Section 6.  If a bond is
required to be posted in order for the Company to

 

12

--------------------------------------------------------------------------------


 

secure an injunction or other equitable remedy, the parties agree that said bond
need not be more than a nominal sum.

 

(f)                                   Employee Proprietary Information and
Inventions Assignment.  The terms of that certain Employee Proprietary
Information, Inventions Assignment and Non-Competition Agreement between the
Executive and the Company dated March 1, 2016 are hereby incorporated by
reference (the “Invention Assignment Agreement”).  To the extent that there are
any conflicts between the terms and conditions of the Invention Assignment
Agreement and this Agreement, the terms and conditions of this Agreement shall
control. All non-conflicting terms of the Invention Assignment Agreement are
hereby expressly preserved.

 

(g)                                 Severability; Blue Pencil.  The Executive
acknowledges and agrees that the Executive has had the opportunity to seek
advice of counsel in connection with this Agreement and the restrictive
covenants contained herein are reasonable in geographical scope temporal
duration and in all other respects.  If it is determined that any provision of
this Section 6 is invalid or unenforceable, the remainder of the provisions of
this Section 6 shall not thereby be affected and shall be given full effect,
without regard to the invalid portions.  If any court or other decision- maker
of competent jurisdiction determines that any of the covenants in this Section 6
is unenforceable because of the duration or geographic scope of such provision,
then after such determination becomes final and unappealable, the duration or
scope of such provision, as the case may be, shall be reduced so that such
provision becomes enforceable, and in its reduced form, such provision shall be
enforced.

 

7.                                      SUCCESSORS.

 

(a)                                 This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns and any party
acting in the form of a receiver or trustee capacity.

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

8.                                      MISCELLANEOUS.

 

(a)                                 This Agreement shall be construed in
accordance with, and governed by, the laws of the State of Minnesota, without
regard to the conflicts of law rules of such state. Each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of the courts of the

 

13

--------------------------------------------------------------------------------


 

State of Minnesota or any federal court with subject matter jurisdiction located
in the State of Minnesota (and any appeals court therefrom) in the event any
dispute arises out of this Agreement or any transaction contemplated hereby,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, and (c) agrees that it
will not bring any action relating to this Agreement or any transaction
contemplated hereby in any court other than such courts.  The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

(b)                                 All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Executive:

 

to his last address provided in the Company’s records

 

 

 

If to the Company:

 

Sunshine Heart, Inc.

 

 

Attn: Chief Financial Officer

 

 

12988 Valley View Road

 

 

Eden Prairie, Minnesota 55344

 

 

Facsimile: 952.224.0181

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Company hereby agrees to indemnify the
Executive and hold the Employee harmless to the extent provided under
Certificate of Incorporation and the By-Laws of the Company and that certain
Indemnity Agreement, dated the date hereof, between the Company and the
Executive (the “Indemnity Agreement”) against and in respect of any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorney’s fees), losses, and damages resulting from the
Executive’s good faith performance of the Executive’s duties and obligations
with the Company. This obligation shall survive the termination of the
Executive’s employment with the Company.

 

(e)                                  From and after the Commencement Date, the
Company shall cover the Executive under directors’ and officers’ liability
insurance both during and, while potential liability exists, after the
Employment Period in the same amount and to the same extent as the Company
covers its other executive officers and directors.

 

(f)                                   The Company may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 

14

--------------------------------------------------------------------------------


 

(g)                                 The Executive’s or the Company’s failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the executive to effect a
Termination for Good Reason shall not be deemed to be a waiver of such provision
of right or any other provision or right of this Agreement.

 

(h)                                 Other than in connection with a Change of
Control (as defined in the Change of Control Agreement, and in which case this
Agreement will be superseded by the Change of Control Agreement), the Company
will require any successor to or assignee of (whether direct or indirect, by
purchase, merger, consolidation or otherwise) all or substantially all of the
assets of the Company (i) to assume unconditionally and expressly this Agreement
and (ii) to agree to perform all of the obligations under this Agreement in the
same manner and to the same extent as would have been required of the Company
had no assignment or succession occurred, such assumption to be set forth in a
writing reasonably satisfactory to the Executive.  In the event of any such
assignment or succession, the term “Company” as used in this Agreement will
refer also to such successor or assign.

 

(i)                                    This Agreement, and all agreements,
documents, instruments, schedules, exhibits or certificates prepared in
connection herewith together with the Change of Control Agreement, the Invention
Assignment Agreement and the Indemnity Agreement, represent the entire
understanding and agreement between the parties with respect to the subject
matter hereof, supersede all prior agreements or negotiations between such
parties and may be amended, supplemented or changed only by an agreement in
writing which makes specific reference to this Agreement or the agreement or
document delivered pursuant hereto, as the case may be, and which is signed by
the party against whom enforcement of any such amendment, supplement or
modification is sought.

 

SIGNATURES ON THE FOLLOWING PAGE

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 

THE EXECUTIVE:

THE COMPANY:

 

 

 

SUNSHINE HEART, INC.

 

 

 

 

 

/s/ JOHN L. ERB

 

By:

/s/ PAUL BUCKMAN

JOHN L. ERB

Name:

Paul Buckman

 

Title:

Lead Independent Director and

 

 

Chairman of the Compensation

 

 

Committee

 

SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

TO BE SIGNED ON OR FOLLOWING THE TERMINATION DATE

 

In consideration of the payments and other benefits set forth in the Executive
Employment Agreement of March 1, 2016 (the “Executive Employment Agreement”), I,
JOHN L. ERB, hereby furnish SUNSHINE HEART, INC., a Delaware corporation (the
“Company”), with the following release and waiver (“Release and Waiver”).

 

In exchange for the consideration provided to me by the Executive Employment
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its current and former directors, officers,
employees, stockholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Released Parties”) from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date that I sign this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (a) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (b) all
claims related to my compensation or benefits from the Company including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (c) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (d) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (e) all U.S. federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation,
misclassification, attorneys’ fees, or other claims arising under the federal
Civil Rights Act of 1964 (as amended), the federal Americans with Disabilities
Act of 1990, the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), the Family and Medical Leave Act, the Workers’ Adjustment
and Retraining Notification, the Employee Retirement Income Security Act of
1974, and the Minnesota Human Rights Act.  Notwithstanding the foregoing, the
following are not included in the Released Claims (the “Excluded Claims”):
(a) any rights or claims for indemnification I may have pursuant to any written
indemnification agreement with the Company to which I am a party, the charter,
bylaws, or operating agreements of the Company, or under applicable law; (b) any
rights or claims to unemployment compensation, funds accrued in my 401k account,
or any vested equity incentives; (c) any rights that are not waivable as a
matter of law; or (d) any claims arising after the day on which I sign this
Release and Waiver. I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, that: (a) the release
and waiver granted herein does not relate to claims which may arise after this

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; and (c) I have twenty-one (21) days from the
date of termination of my employment with the Company or the date on which I
received this Release and Waiver, whichever is later and not including such date
(as applicable) in which to consider this Release and Waiver (although I may
choose voluntarily to execute this Release and Waiver earlier); (d) I have
fifteen (15) days following the execution of this Release and Waiver, not
counting the day on which I sign this Release and Waiver, to revoke my consent
to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the fifteen (15) day revocation period has expired without my
having previously revoked this Release and Waiver.  Any revocation must be
personally delivered to the Company or, if mailed, postmarked, no later than the
last day of the 15-day revocation period.  The address for delivery of any such
revocation shall be the Company’s address identified in Section 8(b) of the
Executive Employment Agreement.

 

I acknowledge my continuing obligations under the Executive Employment
Agreement. Pursuant to the Executive Employment Agreement I understand that
among other things, I must not use or disclose any confidential or proprietary
information of the Company and I must immediately return all Company property
and documents (including all embodiments of proprietary information) and all
copies thereof in my possession or control. I understand and agree that my right
to the severance pay I am receiving in exchange for my agreement to the terms of
this Release and Waiver is contingent upon my continued compliance with the
Executive Employment Agreement.

 

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

 

 

 

Dated:

 

JOHN L. ERB

 

 

Exhibit A-2

--------------------------------------------------------------------------------